      Case: 1:20-cv-02658 Document #: 35-1 Filed: 07/16/20 Page 1 of 8 PageID #:363




                            UNITED STATES DISTRICT COURT
                          FOR NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,

COMMONWEALTH OF
MASSACHUSETTS,

and
                                                          No. 20 C 2658
STATE OF WISCONSIN,
                                                          Judge Feinerman
                       Plaintiffs,

v.

DAIRY FARMERS OF AMERICA, INC.

and

DEAN FOODS COMPANY,

                       Defendants.



MEMORANDUM IN SUPPORT OF UNOPPOSED MOTION OF THE UNITED STATES
               TO APPOINT DIVESTITURE TRUSTEE

         Plaintiff, United States of America, submits this Memorandum in Support of the

Unopposed Motion of the United States to Appoint Divestiture Trustee in the above-captioned

case. This case arises from a civil antitrust Complaint filed jointly by the United States, the

Commonwealth of Massachusetts, and the State of Wisconsin (collectively, “Plaintiffs”) on May

1, 2020 (Docket No. 1).

         The success of the proposed Final Judgment in remedying the competitive problems

identified in the Complaint depends upon the timely divestiture of the Divestiture Assets that are

defined in the proposed Final Judgment. Defendants, Dairy Farmers of America, Inc. (“DFA”)
   Case: 1:20-cv-02658 Document #: 35-1 Filed: 07/16/20 Page 2 of 8 PageID #:364




and Dean Foods Company (“Dean”), have not been able to successfully divest the Divestiture

Assets in the time allotted under the proposed Final Judgment even though two extensions of the

time period have been granted by the United States. Accordingly, this Court should appoint a

Divestiture Trustee, pursuant to Section V of the proposed Final Judgment (Docket No. 4-2).

The United States has informed Defendants that it is filing this motion, which, pursuant to the

terms of the proposed Final Judgment, Defendants may not oppose. The Court may therefore

proceed with the appointment.

         The United States has selected Jerry Sturgill of CRS Capstone Partners LLC

(“Capstone”) as the candidate Divestiture Trustee. Mr. Sturgill is a Managing Director of

Capstone, an investment bank focusing upon midmarket financial services. Mr. Sturgill

possesses the expertise, experience, and the appropriate support from his firm to accomplish the

successful divestiture of the Divestiture Assets.

    I.      INTRODUCTION

         Plaintiffs brought this action to prevent and restrain Defendants from violating Section 7

of the Clayton Act. The Complaint alleges DFA’s acquisition of Dean’s fluid milk processing

plants would further consolidate the highly concentrated fluid milk markets in (1) northeastern

Illinois and Wisconsin and (2) New England. If allowed to proceed, the likely result of

Defendants’ transaction would be to substantially lessen competition for the processing and sale

of Fluid Milk in violation of Section 7 of the Clayton Act, 15 U.S.C. § 18. Plaintiffs have

requested only injunctive relief.

         At the same time that it filed the Complaint, Plaintiffs also filed an Asset Preservation

and Hold Separate Stipulation and Order (“Stipulation and Order”) (Docket No. 4-1) and a

proposed Final Judgment, which are designed to remedy the anticompetitive effects of the




                                                    2
    Case: 1:20-cv-02658 Document #: 35-1 Filed: 07/16/20 Page 3 of 8 PageID #:365




acquisition. The proposed Final Judgment requires the divestiture of three dairy processing

plants and related assets identified in the proposed Final Judgment. The Tunney Act comment

period is currently running and the United States will respond to comments at the end of the

comment period.

        A. Proposed Final Judgment

        The proposed Final Judgment memorializes the parties’ agreement to settle the case

through Defendants’ divestiture of rights, title, and interests in the De Pere, Franklin, and

Harvard Plants and related assets, defined in the proposed Final Judgment as Divestiture Assets,

to assure that competition is not substantially lessened in these geographic markets. In essence,

the proposed Final Judgment requires the prompt and certain divestiture of the Divestiture Assets

to assure that competition in the processing, marketing, sale, or distribution of Fluid Milk in the

relevant geographic markets is preserved. To this end, Section IV.A of the Final Judgment

requires defendants to “use their best efforts to divest the Divestiture Assets as expeditiously as

possible” to “an Acquirer or Acquirers acceptable to the United States, in its sole discretion.”

        B. DFA’s Failure to Divest the Divestiture Assets

        Section IV.A of the Final Judgment gave DFA thirty (30) calendar days “after the Court’s

entry of the Asset Preservation and Hold Separate Stipulation and Order in this matter” to divest

the Divestiture Assets. It further provided that the United States, “in its sole discretion, may

agree to one or more extensions of this time period not to exceed sixty (60) calendar days in

total[.]”

        Under the proposed Final Judgment, DFA had until June 1, 2020, to divest the

Divestiture Assets. Because DFA was working diligently to achieve this objective, the United

States extended the time period for DFA to complete the sale of the Divestiture Assets for thirty

(30) additional calendar days on June 1, 2020. See Joint Status Report (Docket No. 20), at 4.


                                                  3
   Case: 1:20-cv-02658 Document #: 35-1 Filed: 07/16/20 Page 4 of 8 PageID #:366




The United States extended this time period for an additional fifteen (15) calendar days on July

1, 2020, based on DFA’s representations and in anticipation of DFA entering into a contractual

agreement during this period for the Harvard Plant and De Pere Plant. Accordingly, DFA had

until July 15, 2020, to divest the Divestiture Assets. However, DFA has still not entered into a

contract to sell these two plants. Under the proposed Final Judgment, the United States can only

extend DFA’s time to sell the Divestiture Assets for another 15 days. There is no certainty that

DFA will enter into a contract to sell the Harvard and De Pere Plants in this time. It is even more

unlikely that DFA will be able to sell the Franklin Plant near Boston in this timeframe, thus

ultimately necessitating the appointment of a Divestiture Trustee. It is now appropriate, pursuant

to Section V.A of the Final Judgment, to appoint a Divestiture Trustee selected by the United

States to complete the required divestiture of the Divestiture Assets. The United States requests

that the Court transfer responsibility for the sale of the Divestiture Assets to the Divestiture

Trustee upon appointment.

    II.      DIVESTITURE TRUSTEE PROPOSED BY THE UNITED STATES

          The United States moves this Court to appoint Jerry Sturgill, a Managing Director at

Capstone, as the Divestiture Trustee. During his 31-year career, Mr. Sturgill has developed

extensive experience representing both sides in public to private transactions as both a lawyer

and as an investment banker focusing on various industries, including the food and beverage

industry. Mr. Sturgill has worked on food and beverage transactions ranging from regional dairy

transactions to the RJR-Nabisco merger. Mr. Sturgill’s CV attached is attached as Exhibit No. 1.

          At Capstone, Mr. Sturgill provides merger and acquisition and financing resources to

middle market companies domestically and internationally. Prior to joining Capstone, Mr.




                                                  4
   Case: 1:20-cv-02658 Document #: 35-1 Filed: 07/16/20 Page 5 of 8 PageID #:367




Sturgill worked at Outlook Capital Management, LLC, a regional investment banking boutique

focused on the Western United States.

          Although no longer practicing law, Mr. Sturgill has also worked as an attorney. Mr.

Sturgill was a corporate law partner in the Finance Department at the New York office of

Latham & Watkins LLP and in the Corporate Department of Stoel Rives LLP, focusing on

private equity and other transactions while at both firms.

          Mr. Sturgill received his J.D. degree from J. Reuben Clark Law School and his B.A.

degree from Brigham Young University. He served as a law clerk to the Hon. Eugene Wright,

United States Circuit Judge, Ninth Circuit Court of Appeals. The United States has determined

that Mr. Sturgill is well-suited to assume the responsibilities of Divestiture Trustee under the

Final Judgment.

   III.      STATUS OF DFA-CAPSTONE NEGOTIATIONS

          To facilitate the transition for the proposed Divestiture Trustee to begin marketing the

Divestiture Assets, DFA and Capstone have recently entered into an agreement for Mr. Sturgill

to provide initial services to familiarize himself with the matter, the Divestiture Assets, and

Defendants’ efforts to date to market the asset. The agreement also permits Mr. Sturgill to

provide services as the Divestiture Trustee, if appointed by the Court. Since reaching an

agreement, Mr. Sturgill and Capstone have begun to familiarize themselves with the Divestiture

Assets and the efforts which DFA took to market those assets. If the Court appoints Mr. Sturgill

as Divestiture Trustee, he will immediately begin to undertake the duties of the Divestiture

Trustee as established by the proposed Final Judgment.




                                                   5
   Case: 1:20-cv-02658 Document #: 35-1 Filed: 07/16/20 Page 6 of 8 PageID #:368




   IV.      CONCLUSION

         For all of the foregoing reasons, the United States respectfully requests this Court to

appoint Mr. Sturgill as Divestiture Trustee pursuant to Section V of the proposed Final

Judgment.

         Dated: July 16, 2020



                                                       Respectfully submitted,

                                                               /s/ Karl D. Knutsen
                                                       Karl D. Knutsen
                                                       Justin Heipp
                                                       Nathaniel J. Harris
                                                       Christopher A. Wetzel
                                                       U.S. Department of Justice
                                                       Antitrust Division
                                                       Healthcare and Consumer Products Section
                                                       450 Fifth Street, NW, Suite 4100
                                                       Washington, DC 20530
                                                       202-514-0976
                                                       karl.knutsen@usdoj.gov




                                                   6
   Case: 1:20-cv-02658 Document #: 35-1 Filed: 07/16/20 Page 7 of 8 PageID #:369




                               CERTIFICATE OF SERVICE

I, Karl D. Knutsen, hereby certify that on July 16, 2020, I caused a copy of the foregoing
Memorandum in Support of Unopposed Motion to Appoint Divestiture Trustee to be served
on Defendants by mailing the document electronically to their duly authorized legal
representatives as follows:

For Defendant Dairy Farmers of America, Inc.:

W. TODD MILLER
Baker & Miller
2401 Pennsylvania Ave., NW
Washington, DC 20037
Tel: (202) 663-7822
Fax: (202) 663-7849
tmiller@bakerandmiller.com

MICHAEL G. EGGE
Latham & Watkins LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC 20004
Tel: (202) 637-2285
Fax: (202) 637-2201
michael.egge@lw.com

GARRET RASMUSSEN
Orrick Herrington & Sutcliffe LLP
Columbia Center
1152 15th Street, N.W.
Washington, DC 20005
Tel: (202) 339-8481
Fax: (202) 339-8500
grasmussen@orrick.com

For Defendant Dean Foods Company:

ARTHUR J. BURKE
Davis Polk LLP
450 Lexington Ave.
New York, NY
Tel: (212) 450-4352
Fax: (212) 701-5800
arthur.burke@davispolk.com




                                                7
   Case: 1:20-cv-02658 Document #: 35-1 Filed: 07/16/20 Page 8 of 8 PageID #:370




And other ECF registered users by ECF.

    /s/ Karl D. Knutsen
Karl D. Knutsen
Attorney for the United States
U.S. Department of Justice Antitrust Division
450 Fifth Street NW, Suite 4100
Washington, DC 20530
Tel.: 202-514-0976
Fax: 202-307-5802
E-mail: karl.knutsen@usdoj.gov




                                                8
